Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

THIS EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is entered into as of the 24th
day of January, 2020 (the “Execution Date”), by and between AAC Holdings, Inc.,
a Nevada corporation (the “Company”), and Andrew W. McWilliams, a resident of
Williamson County, Tennessee (“Employee”).

(a) WHEREAS, Company is a provider of inpatient and outpatient substance use
treatment services for individuals with drug and alcohol addiction and
co-occurring mental/behavior health issues (the “Business”);

(b) WHEREAS, this Agreement is not intended to provide for the deferral of
compensation within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended, but rather is intended to satisfy the “short-term deferral”
exemption under Treas. Reg. §1.409-1(b)(4) and/or the “separation pay” exemption
under Treas. Reg. §1.409A-1(b)(9);

(c) WHEREAS, Employee acknowledges that it is in Employee’s best interest to
enter into an employment relationship with the Company;

(d) WHEREAS, the Company desires to hire Employee as its Chief Executive
Officer, who shall perform such services as the Company’s Board of Directors
(“the Board”) may direct;

(e) WHEREAS, in the course of performing his duties for the Company, Employee is
likely to gain certain confidential and proprietary information belonging to the
Company, develop relationships that are vital to the Company’s goodwill, and
acquire other important benefits to which the Company has a protectable
interest; and

(f) WHEREAS, the Company has agreed to employ Employee as its Chief Executive
Officer and Employee has agreed to accept such employment by the Company upon
the terms, conditions, and restrictions contained in this Agreement.

NOW, THEREFORE, for and in consideration of the premises, and the agreements,
covenants, representations and warranties hereinafter set forth, and other good
and valuable consideration, the receipt and adequacy all of which are forever
acknowledged and confessed, the parties hereto hereby agree as follows:

Section 1. Employment. In reliance on the representations and warranties made
herein, the Company hereby agrees to retain Employee to be its Chief Executive
Officer and to perform such duties and services as may from time to time be
assigned to Employee by the Board. Employee shall report to the Board. Employee
shall also serve as a member of the Board.

Section 2. Performance. Employee shall use Employee’s reasonable efforts and
skills to faithfully enhance and promote the welfare and best interests of the
Company. The Employee shall (i) dedicate substantially all of his business time
and attention to the Company, (ii) obey all rules and regulations of the
Company, (iii) follow all laws and regulations of appropriate government
authorities, and (iv) be governed by any and all decisions and instructions of
the Board.



--------------------------------------------------------------------------------

Section 3. Compensation. Except as otherwise provided for herein, for all
services to be performed by the Employee in any capacity hereunder, including
without limitation any services as an officer, director, member of any
committee, or any other duties assigned him, throughout the Employment Period
(as defined herein), the Company shall pay or provide Employee with the
following, and Employee shall accept the same, as compensation for the
performance of his undertakings and the services to be rendered by him:

(a) Base Salary. Employee will be entitled to an annual gross salary of
Six-Hundred Fifty Thousand Dollars and no cents ($650,000.00) (the “Base
Salary”), which shall be paid in accordance with the Company’s policies and
procedures. The Base Salary may be subject to review at least annually by the
Board and the Board may, but shall not be required to, increase the Base Salary
either on a merit basis or on a cost of living basis, but not decrease the Base
Salary, in the discretion of the Board.

(b) Bonus. In addition to the Base Salary, prior to the end of each fiscal year,
Employee shall be eligible for a targeted annual cash bonus of between 100% and
150% of the Base Salary in effect during that fiscal year, which bonus shall be
based on and subject to the Company’s annual bonus policies. The performance
target will be set annually by the Compensation Committee and approved by the
Board.

(c) Equity Compensation. As of the Effective Date, the Company shall issue to
the Employee 500,000 shares of common stock in the Company. Thereafter, during
each fiscal year, Employee shall also be eligible to participate in any equity
compensation plan on such terms as may be approved by the Board.

(d) Expenses. During the Employment Period, the Company shall promptly pay or
reimburse Employee for all reasonable and necessary out-of-pocket expenses
incurred by Employee in the performance of duties hereunder in accordance with
the Company’s policies and procedures then in effect.

(e) Benefit Plans. During the Employment Period, Employee shall receive, subject
to the applicable plan, contract, policy or agreement terms, all available
employee benefit plans, policies, practices, and arrangements, as may be offered
by the Company from time to time, including without limitation any stock option
or equity plan, long-term incentive compensation plan, defined contribution
retirement plan, excess or supplementary plan, profit sharing plan, savings
plan, health and dental plan, disability plan, survivor income and life
insurance plan, executive financial planning program, other arrangement, or any
successors thereto, and such other benefit plans (collectively hereinafter
referred to as the “Benefit Plans”). The Employee’s eligibility and entitlement
to any compensation or benefit shall be determined to the extent consistent with
applicable law and in accordance with the terms and conditions of the Benefit
Plans and other applicable programs, practices, and arrangements then in effect.
The Company reserves the right to amend or terminate any Benefit Plans at any
time in its sole discretion, subject to the terms and conditions of such Benefit
Plan and applicable law.

 

2



--------------------------------------------------------------------------------

(f) Vacation and Fringe Benefits. All fringe benefits and perquisites, will be
in accordance with the Company’s existing policies, and the same may be amended
from time to time, in the Company’s discretion.

(g) Withholding Taxes. The Company shall have the right to withhold from any
amount payable hereunder any federal, state, or local taxes in order for the
Company to satisfy any withholding tax obligation it may have under any
applicable law or regulation.

Section 4. Restrictions.

(a) Acknowledgements. Employee acknowledges and agrees that during the term of
Employee’s employment because of the nature of Employee’s responsibilities and
the resources provided by the Company: (1) Employee will acquire valuable and
confidential skills, information, trade secrets, and relationships with respect
to the Company’s business practices and operations; (2) Employee may develop on
behalf of the Company a personal acquaintance and/or relationship with various
persons, which acquaintances may constitute the Employee’s only contact with
such persons, and, as a consequence of the foregoing; (3) Employee will occupy a
position of trust and confidence with respect to the Company’s affairs and the
Business; and (4) it would be impossible or impractical for Employee to perform
his duties for the Company without access to the Company’s confidential and
proprietary information and contact with persons that are valuable to the
goodwill of the Company. Therefore, Employee acknowledges that if he went to
work for or otherwise performs services for a third party engaged in a business
similar to the Business of the Company, the disclosure by Employee to a third
party of such confidential and proprietary information and/or the exploitation
of such relationships would be inevitable and is likely to result in unfair or
unlawful competitive activity.

(b) Reasonableness. In view of the foregoing and in consideration of the
remuneration to be paid to Employee, Employee agrees that it is reasonable and
necessary for the protection of the goodwill and business of the Company that
the Employee make the covenants contained in this Agreement regarding the
conduct of Employee during and subsequent to Employee’s employment by the
Company, and that the Company will suffer irreparable injury if Employee engages
in conduct prohibited by this Agreement.

(c) Non-Competition & Non-Solicitation Restrictions. During the Employment
Period, and for a period of twelve (12) months following termination of
employment, in the event that Employee voluntarily terminates his employment
with the Company or the Company terminates the Employee either for Cause or
without Cause, Employee shall not, directly or indirectly, do any of the
following:

 

3



--------------------------------------------------------------------------------

(i) engage in any activities, whether as an employer, partner, director,
officer, employee, agent, independent contractor, consultant, salesperson, or
any other capacity in competition with the Company in the management of an
addiction treatment center within a 50-mile radius of any addiction treatment
center owned or managed by the Company or its affiliates at the time of
Employee’s departure from the Company; or

(ii) solicit or attempt to solicit any employee, independent contractor,
director, agent or other service provider of the Company or of any of its
divisions, subsidiaries or affiliates to terminate his, her or its relationship
with the Company or such affiliate.

For purposes hereof, (i) “affiliate” shall mean any entity which, directly or
indirectly, controls or is controlled by, or is under common control with the
Company.

Employee acknowledges that all of the foregoing provisions, including the
restrictions on time and geographical scope set forth above, are reasonable and
necessary to protect the Company and its Affiliates from unfair competition,
solicitation, and disclosure of confidential information. If any of the
provisions set forth in this Section 4(c) are held to be invalid or
unenforceable, the remainder of such provisions shall not thereby be affected
and shall be given full effect, without regard to the invalid portions. If it is
determined that any of the provisions are unenforceable because of the duration
of such provision, the geographical area covered thereby, or any other
determination of unreasonableness of the provision, the court making such
determination shall have the power to reduce the duration, area or scope of such
provision and, in its reduced form, such provision shall then be enforceable and
shall be enforced.

(d) Confidentiality. Without the express written consent of the Company,
Employee shall not at any time (either during or after the termination of
Employee’s employment) use (other than for the benefit of the Company) or
disclose to any other business entity proprietary or confidential information
concerning the Company, any of their affiliates, or any of its officers.
Employee shall not disclose any of the Company’s or the Company’s affiliates’
trade secrets or inventions of which Employee has gained knowledge during his
employment with the Company. This paragraph shall not apply to any such
information that: (1) Employee is required to disclose by law; (2) has been
otherwise disseminated, disclosed, or made available to the public, provided
that, such disclosure is through no direct or indirect fault of the Employee or
person(s) acting on the Employee’s behalf; or (3) was obtained after his
employment with the Company ended and from some source other than the Company,
which source was under no obligation of confidentiality.

(e) Effect of Breach by Employee. Employee agrees that a breach of any
obligation in this Section 4, the Company shall be entitled, in addition to any
other right or remedy available to it (including, but not limited to, an action
for damages), to a temporary or permanent injunction or other equitable relief
restraining such breach or a threatened breach and to specific performance of
such provisions, and Employee hereby consents to the issuance of such injunction
and to the ordering of specific performance or other equitable relief, without
the necessity of showing any actual damages, and without the requirement of the
Company to post any bond or other security.

 

4



--------------------------------------------------------------------------------

(f) Other Rights Preserved. Nothing in this Section 4 eliminates or diminishes
rights which the Company may have with respect to the subject matter hereof
under other agreements, the governing statutes, or under provisions of law,
equity, or otherwise. Without limiting the foregoing, this section does not
limit any rights the Company may have under any agreement with Employee
regarding trade secrets and confidential information.

Section 5. Non-Disparagement. The Employee agrees and covenants that the
Employee will not at any time make, publish or communicate to any person or
entity or in any public forum any defamatory or disparaging remarks, comments,
or statements concerning the Company or its businesses, or any of its employees,
officers and existing and prospective clients, customers, suppliers, investors
and other associated third parties. This Section 5 does not, in any way,
restrict or impede the Employee from exercising protected rights to the extent
that such rights cannot be waived by agreement or from complying with any
applicable law or regulation or a valid order of a court of competent
jurisdiction or an authorized government agency, provided that such compliance
does not exceed that required by the law, regulation, or order. The Employee
shall promptly provide written notice of any such order to the Company. The
Company agrees and covenants that it shall direct its officers and directors to
refrain from making any defamatory or disparaging remarks, comments, or
statements concerning the Employee.

Section 6. Termination. This Agreement shall terminate upon the following
circumstances:

(a) General. This Agreement shall be effective as of the Execution Date and
shall continue until the third anniversary following the Execution Date, unless
terminated earlier as provided hereunder; provided, however, that on such first
anniversary of the Execution Date and each annual anniversary thereafter (such
date and each annual anniversary thereof, a “Renewal Date”), this Agreement
shall be deemed to be automatically renewed for successive one (1) year periods,
upon the same terms and conditions, unless Employee or the Company notifies the
other in writing at least 120 days prior to the Renewal Date of the party’s
intent not to renew this Agreement, in which event this Agreement shall
terminate on the termination date. The period during which the Employee is
employed by the Company hereunder is referred to as the “Employment Period”.

(b) Termination Without Cause. This Agreement may be terminated at any time at
the election of either Employee or the Company for any reason, no reason, or
Good Reason, or without cause, but subject to the provisions of this Agreement.
It is expressly understood that Employee’s employment is strictly “at will.”

 

5



--------------------------------------------------------------------------------

(c) Termination for Cause. This Agreement may be terminated at any time by the
Company for Cause. “Cause” for this purpose shall mean and be strictly limited
to the following:

(i) Employee’s willful failure to perform Employee’s duties (other than any such
failure resulting from Disability as defined herein);

(ii) Employee’s willful failure to comply with any valid and legal directive of
the Board;

(iii) Commission of any material act of fraud or dishonesty by Employee against
the Company or its affiliates;

(iv) Employee’s conviction of or plea of guilty or nolo contendere to a crime
that constitutes a felony (or state law equivalent) or a crime that constitutes
a misdemeanor involving moral turpitude;

 

  (v)

Employee’s embezzlement, misappropriation, or fraud, whether or not related to
the Employee’s employment with the Company;

 

  (vi)

Employee’s material violation of the Company’s written policies or codes of
conduct, including written policies related to discrimination, harassment,
performance of illegal or unethical activities, and ethical misconduct; or

 

  (vii)

Any material breach of any provision of this Agreement, which Employee fails to
cure within fifteen (15) days of Employee’s receipt of written notice thereof.

(d) Termination Upon Death/Disability. This Agreement may be terminated by the
Company upon Employee’s death or Disability. “Disability” shall mean Employee is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months; or is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering employees or directors of the Company.

(e) Termination Upon Change in Control. This Agreement may be terminated
following a Change in Control. As used in this Agreement:

 

  (i)

“Change in Control” shall mean (i) the time that Company first determines that
any person and all other persons who constitute a group (within the meaning of
Section 13(d)(3) of the Securities Exchange Act of 1934 (“Exchange Act”)) have
acquired direct or indirect beneficial ownership (within the meaning of Rule
13d-3 under the Exchange Act) of 20 percent or more of Company’s outstanding
securities, unless a majority of the “Continuing Directors” approves the
acquisition not later than ten business days after the Company makes that
determination, or (ii) the first day on which a majority of the members of the
Board of Directors are not “Continuing Directors.”

 

6



--------------------------------------------------------------------------------

  (ii)

“Continuing Directors” shall mean, as of any date of determination, any member
of the Board of Directors of the Company who (i) was a member of that Board of
Directors on January 24, 2020, (ii) has been a member of that Board of Directors
for the two years immediately preceding such date of determination, or (iii) was
nominated for election or elected to the Board of Directors with the affirmative
vote of the greater of (x) a majority of Continuing Directors who were members
of the Board at the time of such nomination or election or (y) at least four
Continuing Directors.

 

  (iii)

Notwithstanding anything herein to the contrary, a “Change in Control” shall not
include any corporate restructuring transaction with either (i) any or all of
the lenders that from time to time are parties to the Credit Agreement dated as
of March 8, 2019, by and among Credit Suisse AG, as administrative agent and
collateral agent, the lenders from time to time party thereto, and the Company,
as amended by that certain Amendment No. 1 to Credit Agreement dated as of
April 5, 2019, as amended by that certain Amendment No. 2 to Credit Agreement
and Amendment No. 1 to Guarantee and Collateral Agreement dated October 30,
2019, and as may be further amended, restated, supplemented, or otherwise
modified from time to time, or (ii) any or all of the lenders that from time to
time are parties to the Credit Agreement dated as of June 30, 2017, by and among
Credit Suisse AG, as administrative agent and collateral agent, the lenders from
time to time party thereto, and the Company (as amended by that certain
Incremental Loan Assumption Agreement dated as of September 25, 2017, as amended
by that certain Incremental Loan Assumption Agreement dated as of March 1, 2018,
as amended by that certain Amendment and Waiver No. 1 to Credit Agreement dated
as of March 8, 2019, as amended by that certain Amendment No. 2 to Credit
Agreement dated as of October 30, 2019, and as amended by that certain Amendment
No. 3 to Credit Agreement and Amendment No. 3 to Guarantee and Collateral
Agreement dated as of October 30, 2019, and as may be further amended, restated,
supplemented, or otherwise modified from time to time, in each case referred to
in the immediately preceding clauses (i) and (ii), within nine (9) months of the
date hereof.

 

7



--------------------------------------------------------------------------------

(f) Implied Covenant of Good Faith and Fair Dealing. The parties acknowledge
that the State of Tennessee recognizes that an implied covenant of good faith
and fair dealing is a part of every contract, even an employee at will contract.
Although such covenant cannot change the express terms of this contract, such
covenant applies to this contract.

Section 7. Effect of Termination.

(a) If Employee’s employment is terminated (i) voluntarily by the Employee
without Good Reason, or (ii) by the Company for Cause, the Company shall pay
Employee’s compensation only through the last day of the Employment Period and,
except as may otherwise be expressly provided in this Agreement or in any
Benefit Plan, the Company shall have no further obligation to Employee.

(b) If Employee’s employment is terminated by the Company other than for Cause,
including any discharge without Cause, liquidation or dissolution of the
Company, or a termination caused by death or Disability, or if this Agreement’s
term is not renewed or extended upon expiration thereof, or if Employee
voluntarily resigns for Good Reason, for so long as Employee is not in breach of
his continuing obligations under Section 4, the Company shall continue to pay
Employee (or his estate) an amount equal to his Base Salary in effect
immediately prior to the termination of his employment for a period of
twenty-four months (24) months, to be paid in accordance with the Company’s
regular payroll practices through the end of the agreement, as well as any
prorated bonuses determined by the Board, plus benefits on a substantially
equivalent basis to those which would have been provided to Employee in
accordance with the Benefit Plans described in Section 3(e) of this Agreement.
Except as may otherwise be expressly provided in this Agreement, the Company
shall have no further obligation to Employee.

For purposes of this Section 7(b), “Good Reason” shall mean the Employee
terminated his employment with the Company because, within the twelve (12) month
period preceding the Employee’s termination, one or more of the following
conditions arose and the Employee notified the Company of such condition within
90 days of its occurrence and the Company did not remedy such condition within
30 days:

 

  (i)

the material diminution of Employee’s position, duties and responsibilities;

 

  (ii)

a reduction in Employee’s Base Salary or bonus eligibility (other than a
reduction of not more than 10% of Base Salary as part of a salary reduction plan
applicable to all executive officers in a similar manner); or

 

  (iii)

Employee is required to relocate more than 35 miles from the place of employment
in Brentwood, Tennessee.

 

8



--------------------------------------------------------------------------------

In the event that the Company challenges the Employee’s determination of Good
Reason, the Company shall continue to make the payments and provide the benefits
to the Employee as set forth in Section 7. If it is finally determined pursuant
to the procedures set forth in this Agreement that the Employee’s resignation
was not for Good Reason, the Employee shall reimburse the Company the amounts
paid under Section 7.

(c) Severance Compensation in the Event of a Termination Upon a Change in
Control. As used herein, “Termination Upon a Change in Control” shall mean a
termination of Employee’s employment with the Company within twenty-four
(24) months following a “Change in Control.” In the event Employee’s employment
is terminated in a Termination Upon a Change in Control, Employee shall be paid
as severance compensation an amount equal to (a) two times his annual Base
Salary (at the rate payable at the time of such termination), plus (b) an amount
equal to two times the average annual cash bonus, if any, earned by Employee in
the two years immediately preceding the date of termination, without regard to
any elective income deferral or conversion of such bonus into stock or any other
non-cash consideration. Such severance compensation shall be paid in a lump sum
promptly after the date of such termination, and in no event later than 2 months
after the end of the year in which such termination occurs. The parties intend
that, to the greatest extent possible, such severance compensation be exempt
from Code Section 409A under the “involuntary separation from service” exemption
under Treas. Reg. § 1.409A-1 (n) and/or the “short-term deferral” exemption
under Treas. Reg. §1.409-1(b)(4), and agree to pay such severance in separate
installments if the amount of severance hereunder is paid beyond the short-term
exceeds the limits thereof. To the extent permissible under the group health
benefit plans of the Corporation (or its successor), if any, Employee may
continue to participate in such plans under the same terms as active employees,
pursuant to continuation coverage under the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”), until the expiration of such COBRA continuation
coverage. Employee is under no obligation to mitigate the amount owed Employee
pursuant to this Section 7 by seeking other employment or otherwise.

(d) Return of Information. On termination of employment, Employee (or if
terminated by Disability, his authorized agent) shall deliver all trade secrets,
confidential information, records, notes, data, memoranda, and equipment of any
nature that are in Employee’s (or his estate’s) possession or under his control
and that are the property of the Company or relate to the business of the
Company, and Employee (or his estate) shall pay to the Company any amounts due
and owning from Employee to the Company as specified in this Agreement.

(e) Survival. The obligations of Section 4 through Section 7 of this Agreement
shall survive the expiration or termination of this Agreement.

Section 8. Representations and Warranties.

(a) No Conflicts. Employee represents and warrants to the Company that Employee
is under no duty (whether contractual, fiduciary, or otherwise) that would
prevent, restrict, or limit Employee from fully performing all duties and
services for the Company, and the performance of such duties and services shall
not conflict with any other agreement or obligation to which Employee is bound.

 

9



--------------------------------------------------------------------------------

(b) No Hardship. Employee represents and acknowledges that Employee’s experience
and/or abilities are such that observance of the covenants contained in this
Agreement will not cause Employee any undue hardship nor will they unreasonably
interfere with Employee’s ability to earn a livelihood.

Section 9. Alternative Dispute Resolution.

(a) Mediation. Employee and the Company agree to submit, prior to arbitration,
all unsettled claims, disputes, controversies, and other matters in question
between them arising out of or relating to this Agreement (including but not
limited to any claim that the Agreement or any of its provisions is invalid,
illegal, or otherwise voidable or void) or the dealings or relationship between
Employee and the Company (“Disputes”) to mediation in Nashville, Tennessee, and
in accordance with the Commercial Mediation Rules of the American Arbitration
Association currently in effect. The mediation shall be private, confidential,
voluntary, and nonbinding. Any party may withdraw from the mediation at any time
before signing a settlement agreement upon written notice to each other party
and to the mediator. The mediator shall be mutually selected by and agreed upon
by both the Employee and the Company and shall be neutral and impartial. The
mediator shall be disqualified as a witness, consultant, expert, or counsel for
either party with respect to the matters in Dispute and any related matters. The
Company and Employee shall pay their respective attorneys’ fee and other costs
associated with the mediation, and the Company and Employee shall equally bear
the costs and fees of the mediator. If a Dispute cannot be resolved through
mediation within ninety (90) days of being submitted to mediation, the parties
agree to submit the Dispute to arbitration.

(b) Arbitration. Subject to Section 9(a), all Disputes will be submitted for
binding arbitration to the American Arbitration Association on demand of either
party. Such arbitration proceeding will be conducted in Nashville, Tennessee,
and, except as otherwise provided in this Agreement, will be heard by one
(1) arbitrator in accordance with the Commercial Arbitration Rules of the
American Arbitration Association then in effect. All matters relating to
arbitration will be governed by the Federal Arbitration Act (9 U.S.C. §§ 1 et.
seq.) and not by any state arbitration law. The arbitrator will have the right
to award or include in his award any relief which he deems proper under the
circumstances, including, without limitation, money damages (with interest on
unpaid amounts from the date due), specific performance, injunctive relief, and
of this Agreement, reasonable attorneys’ fees and costs, provided that the
arbitrator will not have the right to amend or modify the terms of this
Agreement. The award and decision of the arbitrator will be conclusive and
binding upon all parties hereto, and judgment upon the award may be entered in
any court of competent jurisdiction. Except as specified above, the Company and
Employee shall pay their respective attorneys’ fee and other costs associated
with the arbitration, and the Company and Employee shall equally bear the costs
and fees of the arbitrator.

 

10



--------------------------------------------------------------------------------

(c) Confidentiality. Employee and the Company agree that they will not disclose,
or permit those acting on their behalf to disclose, any aspect of the
proceedings under Section 9(a) and Section 9(b), including but not limited to
the resolution or the existence or amount of any award, to any person, firm,
organization, or entity of any character or nature, unless divulged (i) to an
agency of the federal or state government, (ii) pursuant to a court order,
(iii) pursuant to a requirement of law, (iv) pursuant to prior written consent
of the Company or Employee, or (v) pursuant to a legal proceeding to enforce a
settlement agreement or arbitration award. This provision is not intended to
prohibit nor does it prohibit Employee’s or the Company’s disclosures of the
terms of any settlement or arbitration award to their attorney(s),
accountant(s), financial advisor(s), or family members, provided that they
comply with the provisions of this paragraph.

(d) Injunctions. Notwithstanding anything to the contrary contained in this
Section 99, the Company and Employee shall have the right in a proper case to
obtain temporary restraining orders and temporary or preliminary injunctive
relief from a court of competent jurisdiction; provided, however, that the
moving party, Company or Employee, must contemporaneously submit the Dispute(s)
for non-binding mediation under Section 9(a) and then for arbitration under
Section 9(b) on the merits as provided herein if such Disputes cannot be
resolved through mediation.

Section 10. Cooperation. The Parties agree that certain matters in which the
Employee will be involved during the Employment Period may necessitate the
Employee’s cooperation in the future. Accordingly, following the termination of
the Employee’s employment for any reason, to the extent reasonably requested by
the Board, the Employee shall cooperate with the Company in connection with
matters arising out of the Employee’s service to the Company; provided that, the
Company shall make reasonable efforts to minimize disruption of the Employee’s
other activities. The Company shall reimburse the Employee for reasonable
expenses incurred in connection with such cooperation and shall pay Employee a
mutually agreed upon hourly fee in connection with activities incurred by
Employee hereunder.

Section 11. General.

(a) Notices. All notices required or permitted under this Agreement shall be in
writing, may be made by personal delivery or facsimile transmission, effective
on the day of such delivery or receipt of such transmission, or may be mailed by
registered or certified mail, effective two (2) days after the date of mailing,
addressed as follows:

To the Company:

AAC Holdings, Inc.

200 Powell Place

Brentwood, TN 37027

Attn: Chair of the Board

 

11



--------------------------------------------------------------------------------

or such other person or address as designated in writing to Employee.

To Employee:

Andrew W. McWilliams, in person, or at his known residence address, or to such
other address as designated by him in writing to the Company.

(b) Successors. This Agreement shall be assignable or transferable (whether by
pledge, grant of a security interest, sales contract or otherwise) by Employer.
This Agreement shall be binding upon and shall inure to the benefit of the
Company, its successors and assigns, and also to Employee. If Employee dies
during the term of this Agreement, the obligation to pay salary and provide
benefits shall immediately cease; and, absent actual notice of any probate
proceeding, the Company shall pay any compensation due for the period preceding
Employee’s death to the following person(s) in order of preference: (i) spouse
of Employee; (ii) children of Employee eighteen years of age and over, in equal
shares; (iii) brothers, in equal shares; or (d) the person to whom funeral
expenses are due. Upon payment of such sum, the Company shall be relieved of all
further obligations hereunder.

(c) Legal Fees. Within five (5) days following the Effective Date, the Company
shall reimburse Employee for all legal and other professional fees actually and
reasonably incurred by Employee in connection with the negotiations and
preparations of this Agreement up to a maximum of $25,000.

(d) Waiver, Modification, and Interpretation. No provisions of this Agreement
may be modified, waived, or discharged unless such waiver, modification, or
discharge is agreed to in a writing signed by Employee and an appropriate
officer of the Company empowered to sign the same by the Board of Directors of
the Company. No waiver by either party at any time of any breach by the party
of, or compliance with, any condition or provision of this Agreement to be
performed by the other party shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same time or at any prior to subsequent time.
The validity, interpretation, construction, and performance of this Agreement
shall be governed by the laws of the State of Tennessee. Except as provided in
Section 9, any action brought to enforce or interpret this Agreement shall be
maintained exclusively in the state and federal courts located in Nashville,
Tennessee.

(e) Interpretation. The headings contained herein are for reference purposes
only and shall not in any way affect the meaning or interpretation of any
provision of this Agreement. No provision of this Agreement shall be interpreted
for or against any party hereto on the basis that such party was the draftsman
of such provision; and no presumption or burden of proof shall arise disfavoring
or favoring any party by virtue of the authorship of any of the provisions of
this Agreement.

 

12



--------------------------------------------------------------------------------

(f) Counterparts. The Company and Employee may execute this Agreement in any
number of counterparts, each of which shall be deemed to be an original but all
of which shall constitute but one instrument. In proving this Agreement, it
shall not be necessary to produce or account for more than one such counterpart.

(g) Invalidity of Provisions. If a court of competent jurisdiction shall declare
that any provision of this Agreement is invalid, illegal, or unenforceable in
any respect, and if the rights and obligations of the Parties to this Agreement
will not be materially and adversely affected thereby, in lieu of such illegal,
invalid, or unenforceable provision the court may add as a part of this
Agreement a legal, valid, and enforceable provision as similar in terms to such
illegal, invalid, or unenforceable provision as is possible. If such court
cannot so substitute or declines to so substitute for such invalid, illegal, or
unenforceable provision, (i) such provision will be fully severable; (ii) this
Agreement will be construed and enforced as if such illegal, invalid, or
unenforceable provision had never comprised a part hereof; and (iii) the
remaining provisions of this Agreement will remain in full force and effect and
not be affected by the illegal, invalid, or unenforceable provision or by its
severance herefrom. The covenants contained in this Agreement shall each be
construed to be a separate agreement independent of any other provision of this
Agreement, and the existence of any claim or cause of action of Employee against
the Company, predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement by the Company of any of said covenants.

(h) Entire Agreement. This Agreement (together with the documents expressly
referenced herein) constitutes the entire agreement between the parties,
supersedes in all respects any prior agreement between the Company and Employee
and may not be changed except by a writing duly executed and delivered by the
Company and Employee in the same manner as this Agreement.

Section 12. Acknowledgement of Full Understanding. THE EMPLOYEE ACKNOWLEDGES AND
AGREES THAT EMPLOYEE HAS FULLY READ, UNDERSTANDS AND VOLUNTARILY ENTERS INTO
THIS AGREEMENT. THE EMPLOYEE ACKNOWLEDGES AND AGREES THAT THE EMPLOYEE HAS HAD
AN OPPORTUNITY TO ASK QUESTIONS AND CONSULT WITH AN ATTORNEY OF THE EMPLOYEE’S
CHOICE BEFORE SIGNING THIS AGREEMENT.

[Signature contained on following page.]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date and year first written above.

 

AAC HOLDINGS, INC.

/s/ Michael T. Cartwright

By:   Michael T. Cartwright Title:   Chairman of the Board of Directors EMPLOYEE

/s/ Andrew W. McWilliams

Andrew W. McWilliams

 

 

14